Citation Nr: 0103032	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue, dizziness, memory loss, chest 
pain, cough, joint and muscle aches, diarrhea, constipation, 
and rectal bleeding.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to October 
1979 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which, in part, denied service 
connection for an undiagnosed illness manifested by chronic 
fatigue, dizziness, memory loss, chest pain, cough, joint and 
muscle aches, diarrhea, constipation, and rectal bleeding.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran underwent a VA examination for the claimed 
disabilities in December 1998.  The examiner did not report 
any diagnoses.  There was also no explicit opinion as to 
whether any of the claimed illnesses were attributable to a 
diagnosed disease or disability.  There was also no explicit 
opinion as to whether the veteran had objective indications 
of chronic disability attributable to the veteran's claimed 
symptoms.  See 38 C.F.R. § 3.317(a) (2000).  Additional 
medical evidence was received subsequent to the examination.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  In accordance with the Veterans 
Claims Assistance Act, the RO should 
request that the veteran furnish 
information as to any treatment he has 
received for the conditions at issue in 
this appeal.  The RO should then take all 
necessary steps to obtain those records 
not already part of the claim folder.  
The RO should advise the veteran of any 
records it is unsuccessful in obtaining.

2.  The RO should refer the claims folder 
to the examiner who conducted the 
December 1998 VA examination.  The 
examiner should clarify, on the basis of 
the examination report and the evidence 
contained in the claims folder, whether: 
there are signs observable to an examiner 
or objective indications capable of 
independent confirmation; of a disability 
that has existed continuously or 
intermittently for a period of six months 
or more; and is manifested by chronic 
fatigue, dizziness, memory loss, chest 
pain, cough, joint and muscle aches, 
diarrhea, constipation, or rectal 
bleeding.  The examiner should also 
express an opinion as to whether chronic 
fatigue, dizziness, memory loss, chest 
pain, cough, joint and muscle aches, 
diarrhea, constipation, or rectal 
bleeding is attributable to a diagnosed 
illness.  The examiner should provide an 
explanation for any opinions rendered.

If the examiner is unable to provide the 
requested opinions, the veteran should be 
afforded a new examination in order to 
obtain the information requested in the 
preceding paragraph.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claims and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




